                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                    8:21-CR-155
                     Plaintiff,
      vs.
                                                             FINAL TRIAL ORDER
TRENTON D. WASHINGTON,
                     Defendant.

1. TRIAL DATE
     Trial in this matter is set on July 20, 2021, at 9:00 a.m. in Courtroom #5, Roman L. Hruska
     United States Courthouse, 111 South 18th Plaza, Omaha, Nebraska 68102. Both voir dire
     and trial will take place in Courtroom #5. Because this is a criminal case, Defendant must
     be present in person.

2. PRETRIAL MOTIONS
  A. Pretrial Motions Generally:
     All pretrial motions must follow the deadlines and procedure set forth in NECrimR 12.3.
  B. Continuance:
     Motions to continue trial must be submitted in accordance with the requirements of
     NECrimR 12.1. Motions to continue trial are referred to the magistrate judge for decision.
     Any motion to continue trial must be filed electronically, together with a supporting
     affidavit, as soon as is practicable.
  C. Evidentiary Hearings:
     Please notify my chambers immediately of any pretrial motion requiring an evidentiary
     hearing outside the presence of the jury. If a party requests a hearing that takes place in
     advance of trial, the request must follow the requirements of NECrimR 12.3(b)(4).

3. PRETRIAL SUBMISSIONS
  A. At least seven (7) days before the first day scheduled for trial, counsel for the government
     shall electronically file the following documents with the Clerk of the Court:
                1.      Trial brief
                2.      Witness list
                3.      Exhibit list
                4.      Proposed jury instructions and verdict form(s)
     In addition to electronically filing the documents, a copy of the government’s jury
     instructions, verdict form(s), witness list, and exhibit list shall be e-mailed as


                                              1
     attachments in Word format to the chambers at the following                         address:
     Buescher@ned.uscourts.gov.
  B. The defendant is encouraged to submit proposed jury instructions, a verdict form, a witness
     list, and an exhibit list to Judge Buescher’s chambers as well via email at
     Buescher@ned.uscourts.gov. The materials submitted by the defendant shall not be
     disclosed to the government unless the defendant specifies otherwise.

4. DISCOVERY MATERIAL
  A. Depositions:
     Proponent: The proponent of a deposition to be used at trial shall deliver a copy of the
     deposition to Judge Buescher’s chambers and to opposing counsel at least seven (7) days
     before trial. If less than the entire deposition will be offered, the proponent shall deliver:
     (1) a list or index designating by page and line(s) the testimony to be offered, and (2) a
     copy of the entire deposition with highlighted parts to be offered.
     Objections: A list or index of objections to another party’s designated deposition
     testimony shall be delivered to Judge Buescher’s chambers before trial and shall identify
     by page and line the location of the objection and shall identify the precise nature of the
     objection.
  B. Videotaped Depositions:
     Proponent: Videotaped depositions shall be delivered to Judge Buescher’s chambers
     and to opposing counsel as stated in the previous paragraph. The proponent shall provide
     a transcript with the prospective testimony indexed and highlighted as stated in the previous
     paragraph.
     Objections: A list or index of objections to another party’s designated videotaped
     testimony shall be delivered to Judge Buescher’s chambers as stated in paragraph 3.A. The
     Court may require editing of the videotape in response to pretrial rulings on objections.

5. EXHIBITS
  A. Court’s Copies:
     Each proponent of exhibits shall prepare a three-ring binder containing a copy of each
     exhibit to be offered. The binder shall be organized by dividers and tabs for quick
     retrieval of an exhibit during trial and shall be delivered to chambers no later than seven
     (7) days before the scheduled date of trial.
     Each proponent of exhibits must also provide a .pdf or other electronic copy of exhibits
     with the copy labeled “D’s Ex #” or “P’s Ex #” so the Court can electronically save and
     refer to the exhibits at trial. The exhibits should be e-mailed or otherwise provided to
     Courtroom Deputy Amy Brunswick no later than seven (7) days before the scheduled date
     of the trial: Amy_Brunswick@ned.uscourts.gov.
  B. Original Exhibits:
     Exhibits shall be properly listed and identified on the exhibit form supplied by the Clerk of
     Court’s Office, also available at the court website: https://www.ned.uscourts.gov/forms.

                                               2
  C. Marking of Exhibits:
      Exhibits must be numbered in accordance with NECrimR 12.7. Specifically, all exhibits
      must be pre-marked with stickers that indicate whether the government or the defendant
      is offering the exhibit. The government’s exhibits will begin with number “1.” Defendant’s
      exhibits will begin with the next hundred series following the government’s last exhibit.
      (e.g. Ex. 100 where the government’s last exhibit was Ex. 54).

6. WITNESS LIST
      A party’s witness list shall include the full name of each witness. Witnesses who do not
      appear to testify when scheduled will be considered withdrawn. To avoid redaction issues,
      witnesses should be instructed not to give their exact addresses during trial.

7. REQUESTS FOR INTERPRETERS OR COURTROOM EQUIPMENT
      Requests for the services of a court interpreter should follow the deadlines set forth in
      NECrimR 28.2.
      Please notify the courtroom deputy before trial if you request the use of any of the
      courtroom technology and if you need to schedule a time for training. More information
      is available on the web at www.ned.uscourts.gov. Court technology installed in Judge
      Buescher’s courtroom is as follows: wireless Internet access, a large flat screen television,
      attorney and witness screens with annotation abilities, jury box with monitors for viewing
      evidence, document camera, annotation monitors, DVD player (please check your file
      types), assisted listening devices, video conferencing, telephone conferencing, and table
      interface at attorney tables to allow connection to laptops for displaying digital documents,
      video, etc. through the courtroom multimedia system.

8. CONDUCT AT TRIAL
      Judge Buescher will meet with counsel in chambers adjacent to Courtroom #5 at 8:30 a.m.
      on the first day of trial. Trial will commence at 9:00 a.m. each day, unless otherwise
      ordered. The Court will conduct a general voir dire examination. Counsel may supplement,
      but not repeat, the Court’s voir dire examination. Any suggested questions for voir dire by
      the Court shall be delivered to Judge Buescher’s chambers prior to commencement of trial.
      The Court may impose a time limit on counsels’ voir dire. Examination of witnesses will
      be by direct, cross, and redirect examination. There will be no recross unless authorized by
      the Court.

10. PLEA
It is the responsibility of counsel for all parties to notify the Court immediately of any change
of plea. Counsel shall immediately notify the Court by informing the courtroom deputy at 402-
661-7349 if the Court is open or 402-320-3837 if the Court is closed.


IT IS SO ORDERED.



                                                3
Dated this 9th day of July, 2021.
                                        BY THE COURT:



                                        ____________________________________
                                        Brian C. Buescher
                                        United States District Judge




                                    4
